PER CURIAM.
Appellant challenges the trial court’s summary denial of his motion for posteon-viction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, in which he claimed that he was not afforded an opportunity to withdraw a plea that he had entered to charges of grand theft auto, even after the trial court determined that it would be unable to live up to the plea agreement. Because the trial court’s attachments do not conclusively establish that Appellant was allowed a chance to withdraw his plea as to the grand theft auto charges, we reverse the summary denial of Appellant’s claim, and remand with instructions to the trial court to either attach record excerpts that conclusively *989establish that Appellant is not entitled to relief, or to hold an evidentiary hearing. See Janney v. State, 599 So.2d 731, 731 (Fla. 1st DCA 1992).
REVERSED AND REMANDED WITH INSTRUCTIONS.
ERVIN, BOOTH and BROWNING, JJ., concur.